
	

113 HR 4319 IH: Common Sense in Species Protection Act of 2014
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4319
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Crawford (for himself, Mr. Cotton, Mr. Griffin of Arkansas, and Mr. Womack) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to require the Secretary of the Interior to publish and
			 make available for public comment a draft economic analysis at the time a
			 proposed rule to designate critical habitat is published.
	
	
		1.Short titleThis Act may be cited as the Common Sense in Species Protection Act of 2014.
		2.Draft economic analysis for critical habitat designationSection 4(b)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(2)) is amended—
			(1)in the first sentence, by striking (2) The Secretary shall and inserting the following:
				
					(2)Critical habitat designation
						(A)In generalThe Secretary shall;
			(2)in the second sentence, by striking The Secretary may and inserting the following:
				
					(B)ExclusionsThe Secretary shall; and
			(3)by adding at the end the following:
				
					(C)Draft economic analysis
						(i)RequirementAt the time a proposed rule to designate critical habitat is published, the Secretary shall publish
			 and make available for public comment a draft analysis that—
							(I)examines the incremental and cumulative economic effects of all actions to protect the species and
			 its habitat (including the effects of the proposed designation) upon each
			 State and locality that is the subject of, or affected by, the proposed
			 designation;
							(II)includes consideration of public and private economic effects on—
								(aa)possible uses of land and property values;
								(bb)the provision of water, power, or other public services;
								(cc)employment; and
								(dd)revenues available for State and local governments, including a political subdivision of a State
			 that directly or indirectly provides public services, school districts,
			 and any other instrumentality of a State;
								(III)complies with the guidelines issued pursuant to section 515 of the Treasury and General Government
			 Appropriations Act of 2001 (114 Stat. 2763A–153); and
							(IV)assesses such effects on a quantitative and qualitative basis.
							(ii)Determination factors not affectedNothing in clause (i) shall be construed as adding to, subtracting from, or otherwise modifying the
			 factors set forth in subsection (a)(1) or the bases set forth in paragraph
			 (1) of this subsection
						.
			
